      Case 3:21-mc-80107-LB Document 6-1 Filed 05/04/21 Page 1 of 10




 1 ALAN NAKAZAWA, State Bar No. 84670
   alan.nakazawa@cwn-law.com
 2 JOSEPH A. WALSH II, State Bar No. 143694
   joe.walsh@cwn-law.com
 3 COLLIER WALSH NAKAZAWA LLP
   One World Trade Center, Suite 1860
 4 Long Beach, California 90831
   Telephone: (562) 317-3300
 5 Facsimile: (562) 317-3399
 6 Attorneys for Chidori Ship Holding LLC
   and, Jessica Ship Holding SA
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                       NORTHERN DISTRICT OF CALIFORNIA
10
11
                                               Case No. 4:21-MC-80107 LB
12 In re Application of
   HAPAG-LLOYD                                 DECLARATION OF ALAN
13 AKTIENGESELLSCHAFT                          NAKAZAWA IN SUPPORT OF
                                               OPPOSITION OF CHIDORI SHIP
14             Applicant,                      HOLDING LLC AND JESSICA
                                               SHIP HOLDING SA TO THE EX
15 For Order Authorizing Discovery For         PARTE APPLICATION OF
   Use In Foreign Proceedings Under 28         HAPAG-LLOYD
16 U.S.C. § 1782                               AKTIENGESELLSCHAFT FOR
                                               ORDER AUTHORIZING
17                                             DISCOVERY FOR USE IN
                                               FOREIGN PROCEEDINGS UNDER
18                                             28 U.S.C. § 1782
19
20        I, Alan Nakazawa, declare and state as follows:
21        1.    I am a Partner at Collier Walsh Nakazawa LLP, Attorneys for Chidori
22 Ship Holding LLC (“Chidori”) and Jessica Ship Holding SA (“Jessica”)
23 (collectively, the “Owners”) in the above-captioned discovery matter.
24        2.     I submit this declaration in support of the Owners’ opposition to
25 Hapag-Lloyd Aktiengesellschaft’s (“HL”) Application For Order Authorizing
26 Discovery For Use In Foreign Proceedings pursuant to 28 U.S.C § 1782 (the
27 “Application”).
28        3.    I have personal knowledge of the following facts, except those stated
                                     1            Case No. 4:21-MC-80107 LB
                       DECLARATION OF ALAN NAKAZAWA
                                                                         Case 3:21-mc-80107-LB Document 6-1 Filed 05/04/21 Page 2 of 10




                                                                   1 on information and belief, and as to those facts, I believe them to be true.
                                                                   2        4.     If called as a witness, I could testify competently thereto.
                                                                   3        5.     I am informed and believe that Chidori is a Japanese company and the
                                                                   4 registered owner of the M/V ONE APUS (the “Vessel”), a large and new Japanese
                                                                   5 flag containership.
                                                                   6        6.     I am informed and believe that Jessica is a Panamanian company and is
                                                                   7 the bareboat charterer of the Vessel.
                                                                   8        7.     I am informed and believe that Jessica time-chartered the Vessel to
                                                                   9 Nippon Yusen Kaisha, Ltd. (“NYK”), a Japanese vessel operating common carrier,
                                                                  10 which in turn, time-chartered the Vessel to Ocean Network Express (“ONE”), a
COLLIER WALSH NAKAZAWA LLP




                                                                  11 Singapore vessel operating common carrier.
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12        8.     I am informed and believe that ONE has a Vessel Sharing Agreement
                                 Telephone (562) 317-3300




                                                                  13 (“VSA”) and Cross Slot Charterparty (“CSC”) with HL and slot charterers Yang
                                                                  14 Ming Marine Transport Corporation (“YM”) and HMM Co. Ltd. (“HMM”). Under
                                                                  15 the VSA and CSC, ONE, HL, YM and HMM share space on each other’s vessels.
                                                                  16 In this case, HL had containers on board the Vessel pursuant to its VSA with ONE.
                                                                  17 See Declaration of Crystal Kennedy, ¶¶ 6, 9, and Exhibits 1 and 7.
                                                                  18        9.     Under the VSA and CSC between HL and ONE, HL is responsible to
                                                                  19 handle cargo claims brought by its customers under bills of lading issued by HL.
                                                                  20 See Section 11 of the CSC attached as Exhibit 1 to the Declaration of Crystal
                                                                  21 Kennedy.
                                                                  22        10.    According to the Declaration of Crystal Kennedy, ¶ 9, “the Owner must
                                                                  23 ensure that records related to each voyage are preserved and accessible to slot
                                                                  24 charterers, and must assist identifying witnesses and obtaining their statements and
                                                                  25 other evidence that may give rise to a claim against a slot charterer.” What the
                                                                  26 declarant does not tell the court in the declaration is that the “Owner” under the CSC
                                                                  27 is ONE, the operator of the Vessel, not the Owners of the Vessel (i.e. Chidori and
                                                                  28 Jessica) from which HL seeks discovery. In other words, it is HL’s Alliance Partner
                                                                                                         2            Case No. 4:21-MC-80107 LB
                                                                                           DECLARATION OF ALAN NAKAZAWA
                                                                         Case 3:21-mc-80107-LB Document 6-1 Filed 05/04/21 Page 3 of 10




                                                                   1 ONE, not Owners, who are to share documents and other evidence with HL and the
                                                                   2 other slot charterers.
                                                                   3        11.    I am informed and believe that the casualty occurred during the
                                                                   4 Vessel’s voyage from the Far East to Long Beach in November. As a result of the
                                                                   5 casualty, the Vessel diverted to Kobe, Japan, where the damaged containers were
                                                                   6 discharged, the Vessel was inspected, and repairs were undertaken. The Vessel was
                                                                   7 in Kobe for approximately 3 months during the months of December 2020, January,
                                                                   8 February and March 2021.
                                                                   9        12.    I am informed and believe that while the Vessel was in Kobe, HL
                                                                  10 requested, and was permitted to have its surveyor inspect the on deck cargo spaces.
COLLIER WALSH NAKAZAWA LLP




                                                                  11        13.    I am informed and believe that while the Vessel was in Kobe for
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 approximately 3 months, HL did not apply to a Japanese court for evidence
                                 Telephone (562) 317-3300




                                                                  13 examination of the Vessel, documents or its computers and equipment.
                                                                  14        14.    I am informed and believe that the Vessel departed Kobe in March and
                                                                  15 arrived at Long Beach anchorage on or about April 2, 2021.
                                                                  16        15.    On March 26, 2021, prior to the Vessel arriving in Long Beach, HL
                                                                  17 filed an Ex Parte Application for Order Authorizing Discovery for Use in Foreign
                                                                  18 Proceedings Under 28 U.S.C. §1782 in the United States District Court for the
                                                                  19 Central District of California (Case No.: 8:21-mc-00015). A true and correct copy
                                                                  20 of HL’s Application filed in the Central District (the “Central District Application”)
                                                                  21 is attached hereto as Exhibit “A.” No notice of the Application was provided to the
                                                                  22 Owners prior to the filing.
                                                                  23        16.    HL’s Central District Application was overbroad and all-encompassing.
                                                                  24 It sought more than 130 categories of records, including electronically stored
                                                                  25 information (“ESI”) to be produced by April 6, 2021. It included inspecting “as
                                                                  26 needed” several distinct areas of the Vessel and authorization for their surveyor to
                                                                  27 copy all relevant information and data on the Vessel. It further sought an order
                                                                  28 authorizing HL’s counsel and/or surveyor to remain on board to expedite the
                                                                                                        3            Case No. 4:21-MC-80107 LB
                                                                                          DECLARATION OF ALAN NAKAZAWA
                                                                         Case 3:21-mc-80107-LB Document 6-1 Filed 05/04/21 Page 4 of 10




                                                                   1 compliance of the order and subpoenas. It sought the depositions of the foreign
                                                                   2 Master and Chief Officer on expedited notice. I am informed and believe that the
                                                                   3 Master and Chief Officer presently on board the Vessel were not on board the
                                                                   4 Vessel at the time of the incident in November and therefore were not percipient
                                                                   5 witnesses.
                                                                   6        17.    Not surprisingly, Magistrate Judge John Early, upon reviewing HL’s
                                                                   7 Central District Application and before any opposition was filed by Owners,
                                                                   8 recommended to the District Judge in his Report and Recommendation of United
                                                                   9 States Magistrate Judge filed April 2, 2021, that “the Court deny the Motion in the
                                                                  10 lawful exercise of its discretion on the unique facts here.” See p. 4 of the Report and
COLLIER WALSH NAKAZAWA LLP




                                                                  11 Recommendation of United States Magistrate Judge attached hereto as Exhibit “B.”
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12        18.    Magistrate Judge Early did not decide whether HL had met the
                                 Telephone (562) 317-3300




                                                                  13 statutory requirements of Section 1782. See p. 4, Exhibit “B.”
                                                                  14        19.     In discussing the fourth Intel factor, Magistrate Judge Early concluded
                                                                  15 that the “discovery sought here is unduly burdensome and intrusive, and the factor
                                                                  16 weighs heavy against granting the Motion [citation omitted].” See p. 8 of the Report
                                                                  17 and Recommendation.
                                                                  18        20.    According to Magistrate Judge Early:
                                                                  19               Lastly, as to the fourth factor, the Court finds that it weighs
                                                                            heavily against granting the Motion. “Requests are unduly intrusive and
                                                                  20
                                                                            burdensome where they are not narrowly tailored, request confidential
                                                                  21        information and appear to be a broad ‘fishing expedition’ for irrelevant
                                                                            information.” In re Ex Parte Application of Qualcomm Inc., 162 F.
                                                                  22
                                                                            Supp. 3d 1029, 1043 (N.D. Cal. 2016). Here, the scope and breadth of
                                                                  23        the discovery sought by Movant, all to be conducted within roughly a
                                                                            week’s time from the arrival of the Vessel, results in an undue burden
                                                                  24
                                                                            upon the proposed deponents and the Vessel’s owners and operators.
                                                                  25        The scope of the document subpoena is of virtually unfettered breadth,
                                                                  26        covering more than 130 categories of records, with compliance to be
                                                                            completed by April 6, 2021—four business days after the arrival of the
                                                                  27        Vessel in a foreign port. Similarly, the demand for an on-board
                                                                  28        inspection of the Vessel’s cargo areas, bridge, wheelhouse, office, control

                                                                                                        4            Case No. 4:21-MC-80107 LB
                                                                                          DECLARATION OF ALAN NAKAZAWA
                                                                        Case 3:21-mc-80107-LB Document 6-1 Filed 05/04/21 Page 5 of 10




                                                                   1        room, engine room, engine control room, with downloads of ESI from
                                                                            data recorders, cargo computer programs, Vessel stability logs, weather
                                                                   2
                                                                            routing systems, and all systems and related equipment and machinery
                                                                   3        relating to navigation, planning, propulsion, and auxiliary, facially
                                                                            imposes a substantial burden. Further, Movant’s request that the Court
                                                                   4
                                                                            direct that Movant’s counsel, surveyor, or expert be permitted to
                                                                   5        “remain on board the Vessel to expedite the compliance with the
                                                                            Court’s order” is highly intrusive. Finally, the deposition subpoenas
                                                                   6
                                                                            directed to the Vessel’s officers who, if they indeed are in this District,
                                                                   7        would have just arrived from a lengthy period at sea, without a showing
                                                                   8        that such officers have relevant information, calling for depositions that,
                                                                            for some or all of them, may be in a foreign country, involving a foreign
                                                                   9        court system, and possibly a foreign language, on three or four business
                                                                  10        days’ notice during a global pandemic, is highly burdensome. Rule
                                                                            45(d) of the Federal Rules of Civil Procedure directs that a party serving
COLLIER WALSH NAKAZAWA LLP




                                                                  11        a Rule 45 subpoena “must take reasonable steps to avoid imposing
                             One World Trade Center, Suite 1860




                                                                            undue burden or expense on a person subject to the subpoena,” and
                               Long Beach, California 90831




                                                                  12
                                 Telephone (562) 317-3300




                                                                            directs that district courts “must enforce this duty.” See Fed. R. Civ. P.
                                                                  13        45(d)(1). Further, considering the extremely short notice period and the
                                                                  14        potential for language and other difficulties in consulting with and
                                                                            retaining counsel, an argument that the subpoenaed parties have
                                                                  15        recourse to filing a motion to quash the subpoenas is of little practical
                                                                  16        benefit here. The discovery sought here is unduly burdensome and
                                                                            intrusive and the factor weighs heavily against granting the Motion. See
                                                                  17        In re Fagan, 2019 WL 8011742, at *3 (C.D. Cal. May 10, 2019); In re
                                                                  18        Sargeant, 278 F. Supp. 3d at 823.

                                                                  19               The fourth factor weighs heavily in favor of denying the Motion. In
                                                                  20        fact, the fourth factor, in the unique circumstances at issue here, weighs so
                                                                            heavily against granting the relief sought, it outweighs the other three
                                                                  21        factors, which at best marginally favor granting relief. Considering all the
                                                                  22        circumstances here, the Court should exercise its discretion to deny the
                                                                            Motion.
                                                                  23
                                                                  24        .
                                                                  25        21.   At a hearing held on April 9, Magistrate Judge Early encouraged the
                                                                  26 parties to try to reach an agreement on the discovery so that the court would not
                                                                  27 have to rule on HL’s application for leave to file an amended application and HL’s
                                                                  28 amended application.
                                                                                                       5            Case No. 4:21-MC-80107 LB
                                                                                         DECLARATION OF ALAN NAKAZAWA
                                                                         Case 3:21-mc-80107-LB Document 6-1 Filed 05/04/21 Page 6 of 10




                                                                   1         22.   On behalf of the Owners, I had several discussions with Mr. Lempiere,
                                                                   2 counsel for HL, and counsel for the other slot charterers HMM and YM, who had
                                                                   3 also filed their own discovery applications/petitions with the court in the Central
                                                                   4 District. Counsel cooperated in reaching an agreement to narrow the scope of the
                                                                   5 discovery sought by HL and the other slot charterers and entered into a Discovery
                                                                   6 Agreement. See Discovery Agreement attached hereto as Exhibit “C.”
                                                                   7         23.   As a result of the parties reaching the Discovery Agreement, Magistrate
                                                                   8 Judge Early withdrew his Report and Recommendation and denied HL’s ex parte
                                                                   9 application to file an Amended Application as moot.
                                                                  10         24.   Although HL reduced the number of categories of documents in the
COLLIER WALSH NAKAZAWA LLP




                                                                  11 Discovery Agreement from over 130 categories to 28 categories, some of the 28
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 categories are still overly broad and intrusive. Recognizing this in the Discovery
                                 Telephone (562) 317-3300




                                                                  13 Agreement, the Owners and HL agreed “to use their best efforts to narrow the scope
                                                                  14 of such requests to the relevant time periods and their best efforts to resolve any
                                                                  15 objections asserted by Owners to the documents requested by Applicants.”
                                                                  16         25.   The Owners have not withheld documents and ESI, and HL’s claim to
                                                                  17 the contrary is misleading. The Owners have responded reasonably and diligently in
                                                                  18 producing the requested documents to HL and the other slot charterers. This has
                                                                  19 been recognized by Mr. Lempiere in our telephone calls and in his correspondence.
                                                                  20         26.   For example, Mr. Lempiere’s April 21st email to me states:
                                                                  21         “We appreciate that owners provided substantial relevant materials as agreed
                                                                  22 upon in the Discovery Agreement.” A true and correct copy of Mr. Lempiere’s
                                                                  23 April 21, 2021, email is attached hereto as Exhibit “D.”
                                                                  24         27.   As of May 3, Owners have produced more than 3,700 pages of
                                                                  25 documents plus substantial ESI,, including ESI from the Vessel’s Voyage Data
                                                                  26 Recorder (“VCR”) and various computer systems. The VCR is a data recording
                                                                  27 system that collects data from various sensors on board the ship concerning position,
                                                                  28 movement, physical status, command and control of the Vessel. It is similar to the
                                                                                                         6            Case No. 4:21-MC-80107 LB
                                                                                           DECLARATION OF ALAN NAKAZAWA
                                                                         Case 3:21-mc-80107-LB Document 6-1 Filed 05/04/21 Page 7 of 10




                                                                   1 “black box” on an aircraft. I am informed and believe the documents/data exceeds
                                                                   2 49 GB.
                                                                   3        28.    While there are a few categories of documents to still address, Owners
                                                                   4 have reasonably complied with HL’s document requests.
                                                                   5        29.    After completing its cargo operations, the Vessel departed Long Beach
                                                                   6 on April 17 for Oakland. The Vessel did not flee the Central District. All parties
                                                                   7 and counsel were aware that the Vessel had containers to discharge in Oakland and
                                                                   8 would be proceeding there.
                                                                   9        30.    I continue to work with HL’s counsel, Mr. Lempiere, in trying to
                                                                  10 respond to the remaining requests. I have sought clarification on some of the
COLLIER WALSH NAKAZAWA LLP




                                                                  11 requests which Mr. Lempiere has provided. We continue to work together to try to
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 narrow the scope of the requests so as to reduce the burden on Owners. I have
                                 Telephone (562) 317-3300




                                                                  13 known Mr. Lempiere for many years and have worked with him on various cases. I
                                                                  14 believe that we will be able to reach an agreement on any remaining discovery
                                                                  15 issues.
                                                                  16        31.    Based on HL’s new application to this court, there are 9 remaining
                                                                  17 categories of documents and ESI that HL asserts Owners have not adequately
                                                                  18 responded to. Owners have produced a substantial volume of documents and ESI in
                                                                  19 response to these remaining categories. Some of the categories such as the request
                                                                  20 asking for “all data” files from the Loading Computer for departure Yantian are still
                                                                  21 too broad and intrusive but Owners are endeavoring to collect additional data from
                                                                  22 the Loading Computer and produce it to HL.
                                                                  23        32.    Owners are addressing HL’s modified list of documents attached to its
                                                                  24 Application and will be supplementing their response with additional documents and
                                                                  25 ESI by Wednesday, May 5, 2021. Owners’ supplemental response should satisfy
                                                                  26 the remaining items on HL’s document list.
                                                                  27        33.    HL’s counsel has indicated to me that HL prefers to resolve the
                                                                  28 remaining documents issues informally without the need for the court’s intervention.
                                                                                                        7            Case No. 4:21-MC-80107 LB
                                                                                          DECLARATION OF ALAN NAKAZAWA
                                                                         Case 3:21-mc-80107-LB Document 6-1 Filed 05/04/21 Page 8 of 10




                                                                   1 Owners too prefer this approach and will continue to work with HL to resolve the
                                                                   2 remaining issues.
                                                                   3        34.    I believe that with the supplemental production which is planned to
                                                                   4 occur on Wednesday, the parties will be in agreement that there are no remaining
                                                                   5 discovery issues relating to documents that need to be resolved in this court.
                                                                   6        35.    Contrary to the assertion made by HL in footnote 2 on page 9, and in
                                                                   7 Mr. Lempiere’s declaration in ¶ 8, Owners did not avoid allowing HL’s surveyor to
                                                                   8 go in the enclosed spaces of the Vessel (e.g. bridge, deck offices, engine room and
                                                                   9 accommodations) by asserting it was not unnecessary because Owners would
                                                                  10 provide the documents subject to the agreement narrowing the scope of discovery
COLLIER WALSH NAKAZAWA LLP




                                                                  11 sought. Owners did not want any third party to enter the enclosed spaces of the
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 Vessel to avoid contact with the crew because of COVID-19 concerns. See
                                 Telephone (562) 317-3300




                                                                  13 Lempiere declaration, ¶ 3. Owners also wanted to prevent a “fishing expedition” by
                                                                  14 HL and its surveyors. I informed HL’s counsel that COVID-19 concerns made it
                                                                  15 imperative that the surveyors not be permitted to come into contact with the crew or
                                                                  16 enter the enclosed spaces.
                                                                  17        36.    Owners have not admitted that the court in the Central District had
                                                                  18 jurisdiction over it. In fact, one of the grounds Owners opposed YM’s Petition for
                                                                  19 Discovery in the Central District was that YM had failed to prove tht the Owners are
                                                                  20 “found” within the District for purposes of Section 1782. See Opposition of Chidori
                                                                  21 Ship Holding LLC and Jessica Ship Holding SA to Applicant Yang Ming Marine
                                                                  22 Transport Corp.’s Petition for Order Authorizing Discovery Pursuant to FRCP, Rule
                                                                  23 27 and 28 U.S.C. § 1782 attached hereto as Exhibit “E.”
                                                                  24        37.    HL’s Application requests that its surveyor be allowed to go aboard to
                                                                  25 make sure that evidence is identified, gathered and preserved before it is lost
                                                                  26 forever.
                                                                  27        38.     There has been no showing by HL that the documents and ESI is at
                                                                  28 risk of being destroyed or lost. I am informed and believe that the documents and
                                                                                                        8            Case No. 4:21-MC-80107 LB
                                                                                          DECLARATION OF ALAN NAKAZAWA
                                                                         Case 3:21-mc-80107-LB Document 6-1 Filed 05/04/21 Page 9 of 10




                                                                   1 ESI are being preserved by Owners and are not endangered of being destroyed or
                                                                   2 lost.
                                                                   3         39.   I am informed that the Vessel, like all other vessels, has stringent
                                                                   4 COVID-19 protocols and restrictions. If a crew member becomes ill from COVID-
                                                                   5 19 or any other serious illness, it can spread quickly on a vessel because the crew
                                                                   6 work and live in close proximity in a relatively closed environment. Further, if a
                                                                   7 crew member becomes seriously ill while the ship is on the high seas far from land,
                                                                   8 there is no immediate emergency care available to assist the stricken crew
                                                                   9 member(s). Further, a vessel that has a crew member ill with COVID-19 could be
                                                                  10 denied entry into port resulting in delays to the vessel and significant additional
COLLIER WALSH NAKAZAWA LLP




                                                                  11 costs. For these reasons, it is extremely important for the Vessel and her crew to
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 remain isolated from visitors to the fullest extent possible particularly in enclosed
                                 Telephone (562) 317-3300




                                                                  13 spaces and the restriction on access to the crew and enclosed spaces on the ship (e.g.
                                                                  14 bridge, ship’s offices, accommodations, engine room, etc.) is of the utmost
                                                                  15 importance for the safety of the ship and crew.
                                                                  16         40.   Allowing HL’s surveyor or technician unfettered access to search,
                                                                  17 identify and preserve ESI on the Loading Computer places a substantial burden on
                                                                  18 the Vessel and crew given COVID-19. The Loading Computer is used regularly by
                                                                  19 the officers and the officers and crew should not have to be exposed to surveyors
                                                                  20 and technicians searching their computers when less intrusive means are available to
                                                                  21 obtain such records and ESI. Further, the Vessel relies on the Loading Computer for
                                                                  22 its operations and safety. Having a surveyor or technician manipulating the
                                                                  23 computer for ESI can interfere and disrupt the programs and/or damage the system.
                                                                  24         41.   Further, allowing a surveyor or technician to access the computer
                                                                  25 system on board the ship could compromise privileged documents and ESI.
                                                                  26         42. The court should not permit HL to conduct a “fishing expedition” on
                                                                  27 board the Vessel.
                                                                  28
                                                                                                         9            Case No. 4:21-MC-80107 LB
                                                                                           DECLARATION OF ALAN NAKAZAWA
                                                                        Case 3:21-mc-80107-LB Document 6-1 Filed 05/04/21 Page 10 of 10




                                                                   1        I declare under penalty of perjury under the laws of the United States of
                                                                   2 America that the foregoing is true and correct.
                                                                   3
                                                                   4         Executed May 4, 2021, at Long Beach, California.
                                                                   5
                                                                   6
                                                                   7                                 ________________________________
                                                                   8                                             Alan Nakazawa
                                                                   9
                                                                  10
COLLIER WALSH NAKAZAWA LLP




                                                                  11
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12
                                 Telephone (562) 317-3300




                                                                  13
                                                                  14
                                                                  15
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28
                                                                                                        10           Case No. 4:21-MC-80107 LB
                                                                                          DECLARATION OF ALAN NAKAZAWA
